J-A22036-21

                                   2022 PA Super 6


    Z.P.                                       :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                  v.                           :
                                               :
                                               :
    K.P.                                       :
                                               :
                                               :   No. 547 MDA 2021
    APPEAL OF: COMMONWEALTH OF                 :
    PENNSYLVANIA                               :

                 Appeal from the Order Entered April 14, 2021
      In the Court of Common Pleas of York County Civil Division at No(s):
                              2019-FC-2270-03


BEFORE: BOWES, J., OLSON, J., and KING, J.

CONCURRING STATEMENT BY BOWES, J.:                    FILED JANUARY 06, 2022

           I agree with the learned majority’s cogent explanation that “nothing in

Section 6334.1 or 6365(c) of the [Child Protective Service Law (“CPSL)”]

contemplates a custody court’s role in the investigatory process.” Majority

Opinion at 27. It is beyond cavil that the custody court’s authority in this

matter was limited to its best-interests determinations under the Child

Custody Law.1          Thus, while the custody court had admirable intentions in

limiting the number of forensic interviews that R.P. and A.P. will be forced to

endure and in attempting to ensure that any interviewers are familiar with the




____________________________________________


1 Pennsylvania Rule of Civil Procedure 1915.11(b) outlines the custody court’s
authority to interrogate a child in a custody action.
J-A22036-21


complete family history, it lacked the authority to impose those restrictions on

the criminal investigation.

      I write separately only to emphasize my concern with the situation

highlighted by the trial court’s hypothetical questions relating to who, if not

the presiding custody court, is authorized to ensure that the child abuse

investigation satisfies the standards and procedures mandated by the CPSL or

settle disputes within the multidisciplinary team that affect the child victim.

See Trial Court Opinion, 5/11/21, at 18. (“the Commonwealth is directed to

have and implement standards and procedures to ‘avoid duplication of fact-

finding efforts and interviews to minimize the trauma to the child.’ But if not

the court, who holds them to those standards?”). While the majority discusses

the various levels of policy-based oversight, the disturbing reality is that,

under the circumstances of this case, there is a vacuum of court supervision

to address the authentic problems that the trial court articulated.

      Typically, the juvenile division would address these concerns under the

authority of the Juvenile Act. Child abuse cases are governed primarily by the

Juvenile Act and CPSL, which have the shared goals of protecting the safety

and well-being of children.   See Pennsylvania Dependency Benchbook (3d

ed.) § 21.14. Indeed, the Juvenile Act explicitly provides that a child service

agency may petition the juvenile division for a finding of abuse.       See 23

Pa.C.S. § 6370(b)(2)(i). As we recently reiterated,

           The Legislature intended a detailed and specific definition of
      abuse to leave no doubt as to the capacity of the trial court, which

                                     -2-
J-A22036-21


      in this case can only be the Juvenile Court, to make a finding and
      determination that a child has been abused. In its capacity as a
      trial judge, the Juvenile Court judge will look and must look to the
      . . . definition of child abuse in a case referred by the child
      protective service agency to the Court under petition for review of
      dependency when child abuse has been alleged.

Interest of A.B., ___ A.3d ___, 2021 WL 4261340, at *4 (Pa.Super.2021

(quoting In the Interest of J.R.W., 631 A.2d 1019, 1024 (Pa.Super. 1993)).

Hence, the Juvenile Act and the CPSL are intertwined in matters where the

jurisdiction of the juvenile division has been invoked. See In re L.Z., 111

A.3d 1164, 1176-77 (Pa. 2015).

      Had the trial court acted under the auspices of the juvenile division,

which it did not, I would not doubt the court’s authority to address the precise

concerns that it outlined in its hypothetical,         and to supervise the

multidisciplinary team’s efforts. Unfortunately for R.P. and A.P. in this limited

regard, the juvenile division does not have jurisdiction in this custody case

because that court’s involvement was never triggered by the filing of a petition

for dependency, protective custody, or out of home placement.           Phrased

differently, because a child service agency apparently did not believe the

current allegations warranted the filing of any of these protections, the

juvenile division’s authority has not yet been triggered.

      Judge Olson joins this Concurring Statement.




                                      -3-